 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                                 No. 2:18-cv-0690 WBS DB P
12                            Plaintiff,
13             v.                                            ORDER
14    A. KIRSCH, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. On March 24, 2020, the parties filed a stipulation to continue the dates set out in the

19   court’s January 15, 2020 scheduling order. Good cause appearing, IT IS HEREBY ORDERED:

20            1. The dates set out in the court’s January 15, 2020 scheduling order are continued.

21            2. The deadline for non-expert discovery is continued to June 29, 2020. Any motions to

22   compel discovery must be filed by that date.

23            3. The deadline for the parties to file the joint statement described in the court’s January

24   29, 2019 order is continued to July 1, 2020.

25   DATED: April 2, 2020

26                                                        /s/ DEBORAH BARNES
27                                                        UNITED STATES MAGISTRATE JUDGE

28   DLB:9/DB/prisoner-civil rights/kren0690.dso eot(4)
                                                             1
